Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/930,361 filed 07/16/2020. It is also in response to information disclosure statements, IDS, filed 05/12/2021 and 05/12/2022. 
Claims 1-20 are currently pending in this application and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Chinese Patent Application CN202010140708.2 filed 03/03/2020. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2021 and 05/12/2022 have been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy of each is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 07/16/2020 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4-5, 8, 13, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guan Xiuming et al. (CN 106159350; presented in the information disclosure statement, IDS, filed 05/12/2021; the English language machine translation is used here; and hereafter called CN ‘350) in view of Ando et al. (U.S. PG Publication 2006/0115723) 
Regarding Claim 1 and 19 CN ‘350 discloses a button cell comprising a battery casing (CN ‘350 Fig. 3, paragraph 0010), the battery casing equivalent to the housing assembly; the battery casing (i.e. housing assembly) comprising a top cover and a bottom cup  (CN ‘350  Fig. 3, paragraph 0010) and a column-shaped member (CN ‘350 Fig. 3, paragraph 0011) equivalent to the conductive part; and the battery casing and the column-shaped member enclosing together to form a holding cavity for holding a battery core cell (CN ‘350  paragraph 0010), the battery core is equivalent to the cell of the button cell . The battery casing (i.e. housing) is provided with a though hole (CN ‘350 Fig. 3, paragraph 0011), and the column-shaped member, equivalent to the conductor part, is provided at the through hole (CN ‘350 paragraph 0011, 0023) equivalent to the conductive part penetrating through the through hole; and an insulation pad for insulating the column-shaped  member and the inner wall of the through hole provided between the through hole and the columnar part  (CN ‘350 Fig. 2, 3, paragraph 0034). The column-shaped member comprises of a columnar part penetrated through the through hole, and an end of the columnar part facing the cell is provided with a sheet part integrally formed with the columnar part, and an end facing away from the cell extends outwardly with a flange around the columnar part (CN ‘350 Fig. 2, 3). 
CN ‘350 is silent about the axial part of the columnar part is provided with a fabrication hole for welding. Ando discloses a storage device having at least a pair of positive and negative electrodes and connecting terminals for connecting the positive and negative electrodes to the outside (Ando paragraph 0019), the terminals are equivalent to the conductive part. The storage device can be a secondary battery (Ando 0028). The terminals, i.e. the conductive part, have a columnar part and the columnar part has blind pores, and in an embodiment penetrating holes in the axial direction (Ando Fig. 4, Ando paragraph 0021) equivalent to the fabrication hole. The positive lead terminals are welded to the positive electrode collector by welding (Ando paragraph 0031); thus, the hole facilitating the welding and is considered a hole for welding. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the column-shaped part of CN ‘350 by the teaching of Ando and included a hole in an axial direction of the column-shaped part for fabrication facilitation such as welding or connecting a lead wire through said hole for external connection (Ando paragraph 0031). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods or products) in the same way (MPEP 2143 I C).

    PNG
    media_image1.png
    666
    806
    media_image1.png
    Greyscale

CN ‘350 Fig. 3

    PNG
    media_image2.png
    425
    876
    media_image2.png
    Greyscale

CN ‘350 Fig. 3 
Regarding Claim 4 CN ‘350 discloses the cell has a positive tab and a negative tab, the number of the center pillar part equivalent to the conductive part, is one, and wherein the negative tab is electrically in connection with center pillar part, and the housing is connected to the other tab (CN ‘350 Fig. 3).  
Regarding Claim 5, 8 the housing has two oppositely disposed end surfaces and a side wall between the two end surfaces (CN ‘350 Fig. 3), and the center pillar part, equivalent to the conductive part is located in the end surfaces (CN ‘350 Fig. 3). 
Regarding Claim 13 and 15 CN ‘350 discloses the battery casing (i.e. housing assembly) includes a top cover assembly and a bottom cup and are fixed by welding (CN '350 Fig. 3, paragraph 0010) equivalent to a first housing and a second housing and the first housing and second housing are integral parts.

Claim 2, 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guan Xiuming et al. (CN 106159350; presented in the information disclosure statement, IDS, filed 05/12/2021; the English language machine translation is used here; and hereafter called CN ‘350) in view of Ando et al. (U.S. PG Publication 2006/0115723) as evidenced by Mizuta et al. (U.S. PG Publication 2015/0295218)
The discussion of CN ‘350 and Ando as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding Claim 2 Ando discloses the positive lead terminals are welded to the positive electrode collector by welding (Ando paragraph 0031), but is silent about a welding mark in the sheet part of the electrode terminal at where the lead terminal is welded to the electrode collector by welding (Ando paragraph 0031). Mizuta discloses that in a battery in a fabricated state a welding mark or thermally influenced portion is formed between two welded portions of the battery (Mizuta paragraph 0031). Therefore, it would be obvious that the sheet part of the lead terminal subjected to welding as disclosed by Ando (Ando paragraph 0031) will have welding mark as evidenced by Mizuta who teaches that welding mark is formed between two components when welded and such a mark is formed in thermally influenced area due to the welding process (Mizuta paragraph 0031). 
Regarding Claim 6 CN ‘350 discloses the housing has two oppositely disposed end surfaces and a side wall between the two end surfaces (CN ‘350 Fig. 3), and the column-shaped member (CN ‘350 Fig. 3, paragraph 0011) equivalent to the conductive part is located in the end surfaces (CN ‘350 Fig. 3). 
Regarding Claim 14 CN ‘350 discloses the battery casing (i.e. housing assembly) includes a top cover assembly and a bottom cup and are fixed by welding (CN '350 Fig. 3, paragraph 0010) equivalent to a first housing and a second housing and the first housing and second housing are integral parts.

Claim 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guan Xiuming et al. (CN 106159350; presented in the information disclosure statement, IDS, filed 05/12/2021; the English language machine translation is used here; and hereafter called CN ‘350) in view of Ando et al. (U.S. PG Publication 2006/0115723) and further in view of Lee et al. (U.S. PG Publication 2011/0183194) 

The discussion of CN ‘350 and Ando as applied to Claim 1 are fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding Claim 3 CN ‘350 discloses a top cover comprising a column-shaped member (CN ‘350 Fig. 3, paragraph 0011) equivalent to the conductive part, a circular cover and an insulating pad; and un-numbered and unlabeled element between the flange of the column-shaped member (i.e. equivalent to the conductive part), and the sealing pad 1c (CN ‘350 Fig. 3), which has the form of a gasket. CN ‘350, however, does not disclose the un-numbered and unlabeled element is a gasket. Lee discloses a rechargeable battery including an electrode assembly, a case housing the electrode assembly, a cap plate sealing the case, and an electrode terminal coupled to the electrode assembly and passing through the cap plate, where an insulation layer is on at least one of the cap plate or the electrode terminal (Lee paragraph 0009). Lee discloses the terminal includes a seal gasket 61 disposed between the flange portion 22 of the terminal 21 and the upper insulator 63 (Lee Fig. 1c, paragraph 0045), and is considered equivalent to the claimed gasket between the flanging of the conductive part and the sealing rig. Lee teaches the gasket 61 prevents electrical shorts from occurring between the electrode terminal 20 and the cap plate 51 (Lee paragraph 0048); thus, providing sealing and insulation. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the top cover of CN ‘350 by including a sealing and insulation gasket disposed between the flange portion of the column shaped member (i.e. equivalent to the conductive part) for the benefit of electrical insulation of the column-shaped member and for providing a sealing of the battery top cover. According to the MPEP this is considered the use of known technique to improve similar devices (methods or products) in the same way (MPEP 2143 I C).
Regarding Claim 7 CN ‘350 discloses the housing has two oppositely disposed end surfaces and a side wall between the two end surfaces (CN ‘350 Fig. 3), and the column-shaped member (CN ‘350 Fig. 3, paragraph 0011) equivalent to the conductive part is located in the end surfaces (CN ‘350 Fig. 3). 

Claim 9 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Guan Xiuming et al. (CN 106159350; presented in the information disclosure statement, IDS, filed 05/12/2021; the English language machine translation is used here; and hereafter called CN ‘350) in view of Ando et al. (U.S. PG Publication 2006/0115723) and further in view Deponte et al. (U.S. PG Publication 2015/0214570)

The discussion of CN ‘350 as applied to Claim 1, 4, 5 and 8 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 9 and 12 CN ‘350 and Ando are silent about at least a part of the at least one of the end surfaces protrudes in a direction away from the cell to form a convex surface. Deponte discloses a battery cell in which the cell housing is outwardly curved in a convex manner (Deponte paragraph 0007, 0016, 0044) and is configured so as to be deformable, and up to a certain degree compressible or elastic (Deponte paragraph 0007), and the cell housing is implemented so as to be cambered, that is to say that at least one cell wall is outwardly curved (Deponte paragraph 0011). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the housing of the battery of CN ‘350 as modified by Ando by the disclosure of Deponte (Deponte paragraph 0007, 0011, 0016) and made at least one of end surfaces of the housing protrude in a direction away from the cell to form a convex surface as disclosed by Deponte for the benefit of  imparting of the cell housing being compressible or elastic (Deponte paragraph 0007). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods or products) in the same way (MPEP 2143 I C).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Guan Xiuming et al. (CN 106159350; presented in the information disclosure statement, IDS, filed 05/12/2021; the English language machine translation is used here; and hereafter called CN ‘350) in view of Ando et al. (U.S. PG Publication 2006/0115723) as evidenced by Mizuta et al. (U.S. PG Publication 2015/0295218) and further in view of Deponte et al. (U.S. PG Publication 2015/0214570)

The discussion of CN ‘350, Ando, and Mizuta as applied to claim 1, 2, 6 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 10 CN ‘350 and Ando are silent about at least a part of the at least one of the end surfaces protrudes in a direction away from the cell to form a convex surface. Deponte discloses a battery cell in which the cell housing is outwardly curved in a convex manner (Deponte paragraph 0007, 0016, 0044) and is configured so as to be deformable, and up to a certain degree compressible or elastic (Deponte paragraph 0007), and the cell housing is implemented so as to be cambered, that is to say that at least one cell wall is outwardly curved (Deponte paragraph 0011). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the housing of the battery of CN ‘350 as modified by Ando by the disclosure of Deponte (Deponte paragraph 0007, 0011, 0016) and made at least one of end surfaces of the housing protrude in a direction away from the cell to form a convex surface as disclosed by Deponte for the benefit of  imparting of the cell housing being compressible or elastic (Deponte paragraph 0007). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods or products) in the same way (MPEP 2143 I C).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Guan Xiuming et al. (CN 106159350; presented in the information disclosure statement, IDS, filed 05/12/2021; the English language machine translation is used here; and hereafter called CN ‘350) in view of Ando et al. (U.S. PG Publication 2006/0115723) and further in view of Lee et al. (U.S. PG Publication 2011/0183194) and Deponte et al. (U.S. PG Publication 2015/0214570)

The discussion of CN ‘350, Ando and Lee as applied to claim 3 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding Claim 11 CN ‘350 and Ando are silent about at least a part of the at least one of the end surfaces protrudes in a direction away from the cell to form a convex surface. Deponte discloses a battery cell in which the cell housing is outwardly curved in a convex manner (Deponte paragraph 0007, 0016, 0044) and is configured so as to be deformable, and up to a certain degree compressible or elastic (Deponte paragraph 0007), and the cell housing is implemented so as to be cambered, that is to say that at least one cell wall is outwardly curved (Deponte paragraph 0011). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the housing of the battery of CN ‘350 as modified by Ando by the disclosure of Deponte (Deponte paragraph 0007, 0011, 0016) and made at least one of end surfaces of the housing protrude in a direction away from the cell to form a convex surface as disclosed by Deponte for the benefit of  imparting of the cell housing being compressible or elastic (Deponte paragraph 0007). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods or products) in the same way (MPEP 2143 I C).

Claim 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Guan Xiuming et al. (CN 106159350; presented in the information disclosure statement, IDS, filed 05/12/2021; the English language machine translation is used here; and hereafter called CN ‘350) in view of Ando et al. (U.S. PG Publication 2006/0115723) and further in view of Mujian Ll et al. (WO 2017/211631; cited in IDS filed 05/12/2022)

The discussion of CN ‘350 and Ando as applied to Claim 1 and 4 is fully incorporated here ad is relied upon for the limitation of the claims in this section. 
Regarding Claims 16 and 18 CN ‘350 and Ando are silent about the hardness of the conductive part is smaller than the hardness of the housing. Ll discloses a hard-shelled rechargeable Li-ion battery which comprise an anode and a cathode assembly that are insulated from each other and form a winding body (Ll page 2), Ll discloses the battery comprise of a steel housing 1 (Li Fig. 2, page 13) also called steel shell 1 (Li page 13), and the cap assembly 7 comprising of anode steel ring 9 and anode post 8 and cathode steel ring 6 (Ll Fig. 2, page 12) the anode post or terminal 8, is equivalent to the conductive part. Ll discloses the housing 1 and the cap including the anode ring 9 are made of steel (Ll page 12), and the anode post is made of aluminum (Ll page 12); thus, the hardness of the anode post 8 made of aluminum is smaller than the hardness of the housing made of steel, i.e. the hard-shelling 1 and cap anode ring 9 of the cap 7. Ll discloses the invention provides a hard-shelled battery made of steel housing which prevents tearing of sheets caused by excessive force during the repeated process of recharging, ensures charging performance while reducing volume of the battery, and increases life thereof (Ll page 2). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the housing of the battery of CN ‘350 as modified by Ando by the teaching of Ll and made the housing of hard steel for the benefit of providing a hard housing which prevents tearing of sheets caused by excessive force (Ll page 2). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods or products) in the same way (MPEP 2143 I C).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guan Xiuming et al. (CN 106159350; presented in the information disclosure statement, IDS, filed 05/12/2021; the English language machine translation is used here; and hereafter called CN ‘350) in view of Ando et al. (U.S. PG Publication 2006/0115723) as evidenced by Mizuta et al. (U.S. PG Publication 2015/0295218), and further in view of Mujian Ll et al. (WO 2017/211631; cited in IDS filed 05/12/2022)

The discussion of CN ‘350, Ando and Mizuta as applied to 2 is fully incorporated here and is relied upon for the limitation of the claim in this section. 

Regarding Claim 17 CN ‘350 and Ando are silent about the hardness of the conductive part is smaller than the hardness of the housing. Ll discloses a hard-shelled rechargeable Li-ion battery which comprise an anode and a cathode assembly that are insulated from each other and form a winding body (Ll page 2), Ll discloses the battery comprise of a steel housing 1 (Li Fig. 2, page 13) also called steel shell 1 (Li page 13), and the cap assembly 7 comprising of anode steel ring 9 and anode post 8 and cathode steel ring 6 (Ll Fig. 2, page 12) the anode post or terminal 8, is equivalent to the conductive part. Ll discloses the housing 1 and the cap including the anode ring 9 are made of steel (Ll page 12), and the anode post is made of aluminum (Ll page 12); thus, the hardness of the anode post 8 made of aluminum is smaller than the hardness of the housing made of steel, i.e. the hard-shelling 1 and cap anode ring 9 of the cap 7. Ll discloses the invention provides a hard-shelled battery made of steel housing which prevents tearing of sheets caused by excessive force during the repeated process of recharging, ensures charging performance while reducing volume of the battery, and increases life thereof (Ll page 2). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the housing of the battery of CN ‘350 as modified by Ando by the teaching of Ll and made the housing of hard steel for the benefit of providing a hard housing which prevents tearing of sheets caused by excessive force (Ll page 2). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods or products) in the same way (MPEP 2143 I C). 

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Guan Xiuming et al. (CN 106159350; presented in the information disclosure statement, IDS, filed 05/12/2021; the English language machine translation is used here; and hereafter called CN ‘350) in view of Ando et al. (U.S. PG Publication 2006/0115723) and further in view of Issaev et al. (U.S. PG Publication 2013/0323607) 

The discussion of CN ‘350 about the disclosed housing of the button cell and the button cell as applied to Claim 1 and 19 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 20 CN ‘350 discloses a housing of a button cell and a button cell as presented above (CN ‘350 paragraph 0010, 0011, 0023), but CN ‘350 is silent about an electronic product comprising the disclosed button cell. Issaev discloses that button cells may be used in hearing aids, watches, or other devices with cavities capable of receiving button cells (Issaev paragraph 0037). Hearing aids and watches are recognized by the instant specification as electronic products that include the claimed button cell (Instant Specification as originally filed paragraph 0065). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used the button cell of CN ‘350 as modified by Ando in any of the electronic products such as watches and electronic hearing aid (Issaev paragraph 0037) and other electronic devices that have cavities to receive button cell (Issaev paragraph 0037). According to the MPEP such a modification would be considered use of known technique to improve similar device (methods, products) in the same way (MPEP 2143 C). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722